DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/054799, filed March 1, 2017 and Provisional application 62/301,810, are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US20120296212A1), in view of Chung et al. NPL 2004 (“The Distribution of Fetal Nuchal Translucency Thickness in Normal Korean Fetuses”) and further in view of in view of Sharony (US20050124878A1).
Regarding Claim 1, Hamada et al. hereinafter Hamada discloses An ultrasonic diagnostic imaging system (abstract) for performing a nuchal translucency measurement (Fig.4 – 17c), the system comprising instructions thereon, which when executed, cause the system to:
acquire, using an ultrasound probe, ultrasound image data (Para [0023] – “The main apparatus 10 generates an ultrasonic image based on the reflection wave signals received by the ultrasonic probe 1.”, Para [0025] – “The receiving unit 12 generates reflection wave data by performing various processes to the reflection wave signals received by the ultrasonic probe 1”);
produce fetal ultrasound images from the ultrasound image data, the fetal ultrasound images comprising at least a portion of a fetus (abstract, Fig.3);
position a zoom box over a nuchal fold of the fetus (Fig. 10), wherein the zoom box delineates an image for enlargement based on a magnification factor (Fig. 10, Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”) and wherein a size of the zoom box is automatically set by the system based on a gestational age of the fetus (Para [0042]-[0043] – “when an approximate center of the NT image region is specified by the user, the extracting unit 17 a extracts a part of the image that is within a predetermined range from the area thus specified as an NT image region. Because it is known that the region where the NT is formed is on the back of the neck of a fetus, the extracting unit 17 a may perform a known image recognizing process to detect a part corresponding to the back of the neck of the fetus from the ultrasonic image, and extract the part thus detected as the NT image region.  The extracting unit 17 a may extract an image region in any shape as the NT image region.” The nuchal translucency is a characteristic of gestational age therefore the size of the box is automatically set based on the gestational age);
analyze the nuchal fold in one or more of the fetal ultrasound images to perform a nuchal translucency measurement (Fig. 7 – S109-S113).
Conversely Hamada does not teach the connection between the nuchal translucency and the gestational age.
However Chung et al. hereinafter Chung discloses the connection between the nuchal translucency and the gestational age (Fig. 2 shows the relationship between Nuchal Translucency and Crown-Rump length page 32 col. 2 last paragraph discloses the direct relation between gestational age and the Crown-rump length therefore the Nuchal translucency is related to the gestational age).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the direct relationships of Nuchal Translucency of Chung to achieve the same results. One would have motivation to combine because “the present study includes a very large number of pregnant women for analysis and thus offers normative data of the fetal NT thickness.”(Pg. 34 Col. 2 Para.2).
Conversely Hamada does not teach display successive fetal ultrasound image frames;
track fetal image data within the zoom box from frame to frame in the successive frames; and 
However Sharomy discloses display successive fetal ultrasound image frames (Para [0010] – “the images including a multiplicity of pixels, measuring changes in the pixels of a representative portion of the fetal ultrasonic images with respect to time, over a predetermined period of time, the changes in the pixels being associated with a pattern of fetal movements, and monitoring changes in the pattern of the fetal movements with respect to time. The method also preferably includes displaying the changes in the patterns of fetal movements with respect to time.” Therefore images are taken successively and display successively);
track fetal image data within the zoom box from frame to frame in the successive frames (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with 24”, as cited above Paragraph [0010] successive images are taken over time therefore it is interpreted the region of interest monitored with respect to time is monitored from frame to frame); 
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking between successive images of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
	Regarding Claim 5, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada and Sharomy do not teach gestational age is based on patient data manually input into the ultrasound system.
However Chung discloses gestational age is based on patient data manually input into the ultrasound system (page 32 col. 2 last paragraph – “In cases in which the estimated gestational age by menstrual and ultrasound estimation were discrepant for more than 7 days, the ultrasound estimation was used”, therefore the menstrual cycle information was input into the system to be compared with the ultrasound estimation of gestational age).
Hamada and Chung are both analogous arts considering they are both in the field of Nuchal Translucency measurement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada and Sharomy to incorporate the input of patient data of Chung to achieve the same results. One would have motivation to combine because “the present study 
Regarding Claim 6, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada and Sharomy do not teach gestational age is based on fetal anatomy characteristics.
However Chung discloses gestational age is based on fetal anatomy characteristics (page 32 col. 2 last paragraph – “The gestational age was calculated from the first day of the last menstrual period and was confirmed by crown-rump length measurement (13)”, therefore the gestational age is based on the crown-rump length of the fetus).
Hamada and Chung are both analogous arts considering they are both in the field of Nuchal Translucency measurement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada and Sharomy to incorporate the relationship between gestational age and a fetal anatomy characteristic of Chung to achieve the same results. One would have motivation to combine because “the present study includes a very large number of pregnant women for analysis and thus offers normative data of the fetal NT thickness.”(Pg. 34 Col. 2 Para.2).
	Regarding Claim 7, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
	Conversely Hamada and Chung do not teach the instructions further cause the system to track fetal motion in a uterus.
	However Sharomy discloses the instructions further cause the system to track fetal motion in a uterus (Para [0028] – “processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of .
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada and Chung to incorporate the movement tracking of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 8, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada and Chung do not teach the instructions further cause the system to track changes in a position of the fetus from frame to frame.
However Sharomy discloses the instructions further cause the system to track changes in a position of the fetus from frame to frame (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored from frame to frame).
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 9, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 1 and 8.
Conversely Hamada and Chung do not teach the instructions further cause the system to reposition the zoom box over the fetal image in response to a change in fetal position.
However Sharomy discloses the instructions further cause the system to reposition the zoom box over the fetal image in response to a change in fetal position (Para [0005] – “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore the region of interest is interpreted as the zoom box, Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored from frame to frame).
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 10, Hamada discloses method of performing a nuchal translucency exam (Fig. 7) comprising
acquiring an image of a fetus including a nuchal translucency region of interest; (Para [0023] – “The main apparatus 10 generates an ultrasonic image based on the reflection wave signals received by the ultrasonic probe 1.”, Fig.3);
produce fetal ultrasound images from the ultrasound image data, the fetal ultrasound images comprising at least a portion of a fetus (abstract, Fig.3);
positioning a zoom box over the region of interest (Fig. 10), wherein the zoom box delineates an image for enlargement based on a magnification factor (Fig. 10, Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”) and wherein a size of the zoom box is automatically set by the system based on a gestational age of the fetus (Para [0042]-[0043] – “when an approximate center of the NT image region is specified by the user, the extracting unit 17 a extracts a part of the image that is ;
making a nuchal translucency measurement. (Fig. 7 – S109-S113).
Conversely Hamada does not teach the connection between the nuchal translucency and the gestational age.
However Chung et al. hereinafter Chung discloses the connection between the nuchal translucency and the gestational age (Fig. 2 shows the relationship between Nuchal Translucency and Crown-Rump length page 32 col. 2 last paragraph discloses the direct relation between gestational age and the Crown-rump length therefore the Nuchal translucency is related to the gestational age).
Hamada and Chung are both analogous arts considering they are both in the field of Nuchal Translucency measurement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the direct relationships of Nuchal Translucency of Chung to achieve the same results. One would have motivation to combine because “the present study includes a very large number of pregnant women for analysis and thus offers normative data of the fetal NT thickness.”(Pg. 34 Col. 2 Para.2).
Conversely Hamada does not teach automatically tracking fetal motion within the zoom box in real time;
automatically tracking fetal motion within the zoom box in real time; (Para [0005] – “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore the region of interest is interpreted as the zoom box, Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] successive images are taken over time therefore it is interpreted the region of interest monitored with respect to time is monitored from frame to frame); 
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking between successive images of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 13, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 10.
automatically tracking fetal motion further comprises determining a change in fetal position between temporally different image frames.
However Sharomy discloses automatically tracking fetal motion further comprises determining a change in fetal position between temporally different image frames (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored between temporally different image frames).
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 14, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 10 and 13.
 automatically tracking fetal motion further comprises repositioning the zoom box over the fetal image in response to a change in fetal position.
However Sharomy discloses automatically tracking fetal motion further comprises repositioning the zoom box over the fetal image in response to a change in fetal position (Para [0005] – “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore the region of interest is interpreted as the zoom box, Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored from frame to frame).
Hamada and Sharomy are both analogous arts considering they are both in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharomy to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Para [0012]).
Regarding Claim 16, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
Hamada further discloses the instructions further cause the system to automatically calculate the magnification factor for the image within the zoom box (Fig.10, Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”).
Regarding Claim 18, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 1 and 16.
Hamada further teaches the size of the zoom box and the magnification factor are set such that the zoom box shows only an upper thorax and head region of the fetus (Fig.6 - the ROI and the enhanced ROI are showing only an upper thorax and head region of the fetus).
Claims 3, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US20120296212A1), in view of Chung et al. NPL 2004 (“The Distribution of Fetal Nuchal Translucency Thickness in Normal Korean Fetuses”), Sharony (US20050124878A1), and further in view of Carneiro et al. (US20080240532).
Regarding Claim 3, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada, Chung, and Sharomy do not teach the size of the zoom box is further based on a crown rump length of the fetus.
However Carneiro et al. hereinafter Carneiro discloses the size of the zoom box is further based on a crown rump length of the fetus (Para [0009] discloses a region of interest which is automatically defined using coarse classification of a targeted anatomical feature of interest, Para [0010] discloses the size and orientation of the ROI box, for clarification Para [0061] discloses “the ROI classifier can detect .
Hamada and Carneiro are both analogous arts considering they are both in the field of fetal ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada, Chung, and Sharomy to incorporate the size of the zoom box corresponding to the crown-rump length of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both the gestational age (GA) of the fetus, i.e., the length of pregnancy in weeks and days, and also provide a diagnostic for the health status of the fetus. (Para [0004]).
Regarding Claim 12, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claim 10.
Conversely Hamada, Chung, and Sharomy do not teach the zoom box size is based on a crown rump length of the fetus.
However Carneiro et al. hereinafter Carneiro discloses the zoom box size is based on a crown rump length of the fetus (Para [0009] discloses a region of interest which is automatically defined using coarse classification of a targeted anatomical feature of interest, Para [0010] discloses the size and orientation of the ROI box, Paragraph [0044] discloses the region of interest being rectangular, Para [0017] discloses that the Crown-Rump length is an anatomical feature of interest that may be classified as a region of interest, therefore the size of the zoom box is based on a Crown-Rump length of a fetus).
Hamada and Carneiro are both analogous arts considering they are both in the field of fetal ultrasound.

Regarding Claim 17, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 1 and 16.
Hamada further teaches the magnification factor being automatically calculated (Para [0054]).
Conversely Hamada, Chung, and Sharomy do not teach the magnification factor is calculated based on the gestational age of the fetus.
However Carneiros teaches (Para [0009], [0010, and [0017]) the automatic determination of the size of the box being dependent on the size of the anatomical feature, the size of an anatomical feature is dependent on the gestational age therefore the size of the region of interest is dependent on the gestational age. The combination of these features taught by Carneiros with the magnification factor feature of Hamado together teach the magnification factor is calculated based on the gestational age of the fetus.
Hamada and Carneiro are both analogous arts considering they are both in the field of fetal ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada, Chung, and Sharomy to incorporate the size of the zoom box corresponding to the crown-rump length and therefore a gestational age of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both 
Regarding Claim 19, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Hamada further teaches the size of the zoom box is set to between 80% and 100% (Fig. 6, Para [0049] - the whole length of the nuchal translucency feature #72 along with the upper and lower boundaries #73 and #74 are occupying the whole box or ROI, therefore the box is set between 80% and 100%)
Conversely Hamada, Chung, and Sharomy do not teach the size of the zoom box is set to between 80% and 100% the size of the crown rump length of the fetus.
	However Carneiros is preforming the same process but with the crown rump of the fetus (Para [0009], [0010], [0017] – the Crown-Rump length is classified into a region of interest therefore the region of interest would be between 80% and 100% of the crown rump length) therefore the combination of the zoom box of Hamada and the region of interest set between 80% and 100% of the crown-rump length of Carnieros would teach the size of the zoom box is set to between 80% and 100% the size of the crown rump length of the fetus.
Hamada and Carneiro are both analogous arts considering they are both in the field of fetal ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada, Chung, and Sharomy to incorporate the size of the zoom box corresponding to the crown-rump length of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both the gestational age (GA) of the fetus, i.e., the length of pregnancy in weeks and days, and also provide a diagnostic for the health status of the fetus. (Para [0004]).
Claims 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US20120296212A1), in view of Chung et al. NPL 2004 (“The Distribution of Fetal Nuchal Translucency Thickness in Normal Korean Fetuses”), Sharony (US20050124878A1), and further in view of Tsujita et al. (US20120087564).
Regarding Claim 15, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 10, 13 and 14.
Conversely Hamada, Chung, and Sharomy do not teach automatically tracking fetal motion further comprises calculating a change in fetal position from one temporal image frame to another by 2D correlation of image data from frame to frame.
However Tsujita discloses automatically tracking fetal motion further comprises calculating a change in fetal position from one temporal image frame to another by 2D correlation of image data from frame to frame (Para [0104] discloses 2-D correlation for tracking anatomy between images where previous frames are searched therefore because its tracking movement of body tissue it is interpreted the images are image frames are temporal, Para [0026] discloses fetal anatomy analysis).
Hamada and Tsujita are both analogous arts considering they are both in the field of fetal ultrasound analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada, Chung, and Sharomy to incorporate the 2-D image correlation of Carneiro to achieve the same results. One would have motivation to combine to calculate the displacement or movement of a block in a region of interest of a body tissue (Para [0104]).
	Regarding Claim 20, Hamada, Chung, and Sharomy disclose all the elements of the claimed invention as cited in Claims 1, 8 and 9.
the instructions further cause the system to calculate a change in fetal position from one image frame to another by 2D correlation of image data from frame to frame.
However Tsujita discloses the instructions further cause the system to calculate a change in fetal position from one image frame to another by 2D correlation of image data from frame to frame (Para [0104] discloses 2-D correlation for tracking anatomy between images where previous frames are searched therefore because its tracking movement of body tissue it is interpreted the images are image frames are temporal, Para [0026] discloses fetal anatomy analysis).
Hamada and Tsujita are both analogous arts considering they are both in the field of fetal ultrasound analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada, Chung, and Sharomy to incorporate the 2-D image correlation of Carneiro to achieve the same results. One would have motivation to combine to calculate the displacement or movement of a block in a region of interest of a body tissue (Para [0104]).
Response to Arguments
Applicant’s arguments, see pages 7-8 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1, has been fully considered and is not persuasive. Applicant argues that Hamada does not teach a zoom box size automatically set by the ultrasound system based on gestational age.  Applicant states the only mention of gestational age of Hamada is producing an alert when the fetal age is outside of an appropriate age range and further states Hamada only discloses a zoom box referred to as an “enlarged image”.  However a zoom box can be interpreted as both the region of interest box being zoomed as well as the box showing the zoomed image therefore the NT image region of Hamada was interpreted as the zoom box in the Claim 1 rejection.  As cited above in the Claim 1 rejection, paragraphs 0042 and 0043 disclose that the NT image region is determined by an 
In addition, Hamada specifically teaches in Para [0032] “The internal storage unit 18 stores therein various data such as control programs for performing transmissions and receptions of the ultrasonic waves, imaging processes, and displaying processes, information indicating the conditions at the time when the ultrasonic image is generated by the image generating unit 15, a diagnostic protocol, and various setting information…As the measurement precision, for example, the internal storage unit 18 stores therein the number of digits or units to be displayed. The GA of the fetus, for example, corresponds to the fetal diagnosis information”. The Nuchal translucency is a measurement used for fetal diagnosis therefore the gestational age corresponds to the nuchal translucency measurement.  Hamada then teaches in Para [0051] “the determining unit 17 d reads the GA and the measurement precision from the internal storage unit 18, and obtains the CRL of the fetus by analyzing the ultrasonic image”. Therefore the CRL (crown rump length) is also a piece of fetal diagnostic information that corresponds to the gestational age.  Hamada further discloses Para [0063] “The display controlling unit 17 e then calculates an enlargement rate for the NT image region based on the size of the dorsal body surface excluded image region (Step S105).”  The dorsal body surface is a surface of the dorsal side of the fetus from the back of the head to the rump therefore similar to the CRL.  The dorsal body surface excluded image region would be larger for smaller dorsal body surfaces.  Therefore the enlargement rate is based on the size of the dorsal body surface which is similar to the CRL and the CRL corresponds to the gestational age.  Therefore the enlargement rate is based on the gestational age and the 35 U.S.C. §103 to Claim 1 will be maintained. 

Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the gestational age used for zoom box control) are not recited in rejected claims 5. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the 35 U.S.C. §103 to Claim 5 will be maintained.
Applicant’s arguments, see pages 8-9 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 9, has been fully considered and is not persuasive.  Applicant argues Sharony does not teach the movement of a zoom box or any other magnified image area in response to a change in position of anatomy.  Applicant argues that Sharony teaches a system which is tracking anatomy in a viewing window and moves the window if the tracked object is moving out of view but does not teach a zoom box.  However as cited above in the Claim 9 rejection Sharony discloses in Para. [0005] “the pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm”.  Therefore the region of interest being tracked is interpreted by the examiner as a zoom box.  Therefore the 35 U.S.C. §103 to Claim 9 will be maintained.

Applicant’s arguments, see pages 8-9 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 3, has been fully considered and is not persuasive.  Applicant argues Carniero only teaches the identification of an image region of the crown rump length of a fetus in an ultrasound image and does not teach the size of the zoom box being based on the size of the crown rump length.  However the zoom box is interpreted as a region of interest and Carniero discloses the region of interest can be a crown rump length.  The region of interest is determined by a parameter vector additionally for clarification Carniero discloses in Para [0061] that “the ROI classifier can detect the position and scale of the object” therefor the size is determined.  Therefore the 35 U.S.C. §103 to Claim 3 will be maintained.
Applicant’s arguments, see page 10 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 17, has been fully considered and is not persuasive.  Applicant argues Hamada teaches an enlargement rate where gestation age is not involved, however the examiner did not rely on Hamada to teach the gestational age.  The examiner relied on paragraphs [0009], [0010], and [0017] of Carniero similarly to Claim 3 to teach the magnification factor being calculated based on gestational age.  The region of interest is interpreted as the zoom box which as stated above is determined by an ROI classifier therefore as the size of particular body part of a fetus would be dependent on gestational age the region of interest would also be dependent on gestational age.  Therefore with the combination of Hamada teaching the enlargement rate of the NT image region (region of interest) at which the NT image region fits in the dorsal body surface excluded image region 
Applicant’s arguments, see page 10 filed February 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 15 and 20, has been fully considered and is not persuasive.  Applicant argues Tsujita has nothing to do with nuchal translucency assessment, zoom boxes, magnification, or gestational age use. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. nuchal translucency assessment, zoom boxes, magnification, or gestational age use) are not recited in rejected claims 15 and 20. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the 35 U.S.C. §103 to Claims 15 and 20 will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENEE C LANGHALS/Examiner, Art Unit 3793   

/SERKAN AKAR/Primary Examiner, Art Unit 3793